Title: From George Washington to Major General Israel Putnam, 18 November 1778
From: Washington, George
To: Putnam, Israel


  
    Dr sir
    Head Qrs [Fredericksburg, N.Y.] Nov. 18. 1778
  
When I wrote you Yesterday—I informed you that Genl Poor, with his Brigade, was to proceed to Enfield for the purpose of conducting the Convention Troops from thence to the North river, but I find by a Letter received since from Colo. Bland—that their Van had reached Enfield on the 13th & will be at Sharon to night. As this is the case—and proper arrangements of Militia escorts have been made—I countermand my Instructions to Genl Poor, by this conveyance & have written to him to proceed with his Brigade by the shortest route to Fish Kill. You will be pleased to have the inclosed delivered to him immediately after it comes to your hands. I am Dr sir with great regard Yr Most Obedt sert

  Go: Washington

